                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Keith Eugene Washington,                                   Civil No. 17-5054 (DWF/SER)

                    Petitioner,

v.                                                                               ORDER

Michelle Smith,

                    Respondent.


      In an Order dated July 17, 2018, the Court adopted the Report and Recommendation

of United States Magistrate Judge Steven E. Rau dated June 29, 2018 (Doc. No. 16) and

dismissed this case with prejudice. (Doc. No. 18.) Judgment was entered on July 23,

2018. (Doc. No. 18.) On July 23, 2018, Plaintiff filed an untimely objection to the

Report and Recommendation. Because the objection is untimely and the Court lacks

jurisdiction over this case, Petitioner’s objection is properly denied as moot. The Court

notes, however, that the arguments set forth by Plaintiff would not warrant a departure

from the Magistrate Judge’s Report and Recommendation, which even after a de novo

review, would have been properly adopted. Accordingly, the Court now ORDERS that:

Petitioner’s Objection to Magistrate Judge Steven E. Rau=s June 29, 2018 Report and

Recommendation (Doc. No. [19]) is DENIED AS MOOT.

Dated: October 17, 2018                  s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge
